783 N.W.2d 513 (2010)
MICHIGAN DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
DETROIT INTERNATIONAL BRIDGE COMPANY, Defendant, and
Safeco Insurance Company of America, Defendant-Appellant.
Docket No. 141083. COA No. 294972.
Supreme Court of Michigan.
July 2, 2010.

Order
On order of the Court, the application for leave to appeal the April 5, 2010 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.